Case 3:14-cr-00175-WHA Document 1023-6 Filed 03/01/19 Page 1 of 5




                 EXHIBIT 6
          Case 3:14-cr-00175-WHA Document 1023-6 Filed 03/01/19 Page 2 of 5



SFGATE https://www.sfgate.com/news/articie/PG-amp-E-contractor-settles-fire-case-4584565.php

PG&E contractor settles fire case
By Will Kane Updated 4:48 pm PDT, Thursday, June 6, 2013
A contractor for Pacific Gas and Electric Co. agreed Thursday to pay $45 million in connection
with a Sierra Nevada wildfire that federal authorities said was ignited by workers who left
cigarettes burning during a break from clearing vegetation around PG&E power lines.

     The deal with federal prosecutors was one ofthe largest of its kind in California. It settled
     a lawsuit seeking damages for the Power Fire of 2004 in Eldorado National Forest, which
burned 17,000 acres in Amador County before it was knocked down by hundreds of firefighters
- who spent 17 days and $8.46 million on the job.

  RECOMMENDED VIDEO
                                                                In a separate deal Thursday, PG&E
                                                                and two contractors agreed to pay
                                                                $5.5 million in connection with a
                                                                2008 fire in the Mendocino

                                                                National Forest that burned 7,800
           Case 3:14-cr-00175-WHA Document 1023-6 Filed 03/01/19 Page 3 of 5




In both cases, neither PG8z:E nor its contractors admitted fault. The payouts,federal officials
said, will go toward the rehabilitation offorest land,the reforestation of burned areas and
firefighting costs.


"We hope that in addition to helping repair the long-term damage caused by the fires, these
settlements will reinforce the need to be safe when conducting risky operations in and around
our national forests," said Benjamin Wagner,U.S. attorney for the eastern district of
California.


The settlement in the Power Fire closes an August 2012 civil suit that accused PG&E and
Houston's Quanta Services Inc. of negligently hiring work crews who smoked during a
period of extreme fire risk.

The crew, run by a Quanta subsidiary known as Provco, was hired by PG&E to remove
vegetation around a 12,000-volt transmission line near a PG&E dam at the Salt Springs
Reservoir. The Provco workers, prosecutors said, smoked in a heavily wooded area on an
extremely dry day.

Neither PG&E nor Provco had any rules about smoking in the woods under dangerous
conditions, and both companies should have known that the work crews were unfit for the
sensitive job, prosecutors said.


Quanta will pay $45 million to the federal government over the next 90 days, Wagner said. The
company did not return a call seeking comment.

PG&E is not required to pay any settlement in the case, and is seeking to recover court costs
from Quanta,according to court documents. The utility also did not return calls seeking
comment.
          Case 3:14-cr-00175-WHA Document 1023-6 Filed 03/01/19 Page 4 of 5




In the 2008 blaze, a pair of different PG&E contractors failed to cut down a gray pine tree with
branches just 1.3 feet away from a power line in the Mendocino National Forest, prosecutors
said. The branches brushed the line and ignited the Whiskey Fire, which cost $5 million to
extinguish.

PG&E and its two Ohio contractors, ACRT Inc. and Davey Tree Surgery, were required by law
to keep tree branches away from power lines, Wagner said.

Both PG&E and Davey Tree Surgery must pay $1.5 million to settle the case, according to court
documents. ACRT will pay $2.5 million.

The companies did not return calls seeking comment.

PG&E has settled a number of cases in recent years after its power lines were linked to
wildfires. In 2009,the company agreed to pay $14.8 million to settle a claim that a rotten tree
fell on a power line in Yuba County in 1999,igniting an 11,725-acre wildfire.
          Case 3:14-cr-00175-WHA Document 1023-6 Filed 03/01/19 Page 5 of 5



Last year, PG&E and its contractors paid $29.5 million to settle two federal suits with similar
allegations.

Will Kane is a San Francisco Chronicle staff writer. E-mail: wkane@sfchronicle<com
Twitter: @WillKane

                                 ©2019 Hearst Communications, Inc.

                                         HEARST
